Dear Representative LaFleur:
You have requested this office to issue an advisory opinion relative to dual officeholding, in particular, whether you as a state representative can hold the position of legal counsel for the town of Ville Platte on a contract basis.
Your position as a state representative falls within the category of state "elective office," which is defined as "any position which is established or authorized by the constitution or laws of this state . . . which is filled by vote of the citizens of this state . . . ."  La.R.S. 62(1).
The revised statutes of this state prohibit a person holding an elective office in the government of this state while at the same time holding another full-time appointive office, or employment in the government of this state or in the government of a political subdivision thereof.  La.R.S. 42:63(C).  A political subdivision is any parish, municipality, or other unit of local government authorized by law to perform government functions.  La.R.S.42:62(9).  The town of Ville Platte falls within this category.
Employment is defined as "any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof."  La.R.S. 62(3).  In previous opinions of this office, it was determined that if a political subdivision is not engaging the state representative as an employee on a salary or per diem basis and the relationship is one of merely contract, the provisions of the dual officeholding statute are inapplicable. See La. Atty. Gen. Op. Nos. 95-16 and 88-653.
Therefore, it is the opinion of this office that a state representative may hold the position of attorney for a local municipality on a contractual basis and not violate the dual officeholding and employment provisions of this state.
I trust this sufficiently addresses your concerns.  If our office may be of further assistance, please feel free to contact us.
Yours very truly,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
                                   By: ______________________ CHARLES H. BRAUD, JR. Assistant Attorney General
CCF, Jr./CHB/gr